ACCEPTED
                                                                                                 05-14-01459-CV
                                                                                      FIFTH COURT OF APPEALS
                                                                                                 DALLAS, TEXAS
                                                                                            12/7/2015 2:48:45 PM
                                                                                                      LISA MATZ
                                                                                                          CLERK

                                  IN THE COURT OF APPEALS
                             FIFTH DISTRICT OF TEXAS AT DALLAS

                                                                                FILED IN
                                                                         5th COURT OF APPEALS
                                    CAUSE NO. 05-14-01459-CV                 DALLAS, TEXAS
                                                                         12/7/2015 2:48:45 PM
                                                                               LISA MATZ
                     STEVEN E. LAU, TRUSTEE OF THE STEVEN E. LAU         TRUST,Clerk
                        STEVEN E. LAU, INDIVIDUALLY, AND KEN NORRIS.
                                           Appellants,

                                                 v.

                             JAMES REEDER AND EDDIE CORBITT,
                                        Appellees,


                           On Appeal from the County Court at Law No. 4 of
                                        Dallas County, Texas
                               Trial Court Cause No. CC-98-00869-D


      APPELLANTS’ UNOPPOSED THIRD MOTION FOR EXTENSION OF DEADLINE

                TO FILE APPELLANTS’ REPLY BRIEF DUE TO HEALTH REASONS

                                  OF APPELLANTS’ ATTORNEY




Baltasar D. Cruz
Texas Bar No. 05196150
P.O. Box 600823
Dallas, Texas 75360
telephone: (214) 369 - 9058
telecopier: (732) 875 - 0792
email: BaltasarDCruz@aol.com

ATTORNEY FOR APPELLANTS
STEVEN E. LAU, TRUSTEE OF THE STEVEN E. LAU TRUST,
STEVEN E. LAU, INDIVIDUALLY, AND KEN NORRIS

APPELLANTS’ UNOPPOSED THIRD MOTION FOR EXTENSION OF DEADLINE
TO FILE APPELLANTS’ REPLY BRIEF DUE TO HEALTH REASONS
OF APPELLANTS’ ATTORNEY                                                              Page 1
Lau.RdrRplyBrfExt3.Mtn
TO THE HONORABLE COURT OF APPEALS:

          NOW COME STEVEN E. LAU, TRUSTEE OF THE STEVEN E. LAU TRUST,

STEVEN E. LAU, INDIVIDUALLY, AND KEN NORRIS (hereinafter referred to as

“Appellants”), the Appellants in the above-styled and numbered appeal, and file this, Appellants’

Unopposed Third Motion for Extension of Deadline to File Appellants’ Reply Brief Due to

Health Reasons of Appellants’ Attorney, and, in support of same, respectfully show:

                                                   I.

1.1       The current deadline for Appellants to file Appellants’ Reply Brief in the above-styled

and numbered appeal is December 9, 2015.
1.2       Appellants respectfully ask this Court to grant a thirty (30) day extension of the

December 9, 2015 deadline for Appellants to file Appellants’ Reply Brief in this matter until

January 8, 2016 because Appellants’ attorney requires additional time to prepare Appellants’

Reply Brief due to the number and complexity of the issues involved in this appeal and because

Appellants’ attorney, who is a sole practitioner, has been unable to work for several weeks

due to having severely strained his back on November 8, 2015 (for which he has sought

treatment from John H. Peloza, M.D. at the Texas Back Institute) and also, in the past week,

suffering from severe fatigue, nausea, abdominal discomfort, sneezing, a runny nose, and a

persistent cough due to an apparent virus and/or a cold.

1.3       This is the third extension that has been requested of the deadline for filing

Appellants’ Reply Brief in this appeal.

1.4       Appellants’ attorney has conferred with Appellees’ counsel regarding this motion

and confirmed that Appellees’ counsel do not oppose this motion.
1.5       This extension is not sought for purposes of delay but so that justice may be served

because Appellants’ counsel requires additional time to prepare Appellants’ Reply Brief in this

matter for the reasons stated above.

          WHEREFORE, PREMISES CONSIDERED, Appellants respectfully request that they be


APPELLANTS’ UNOPPOSED THIRD MOTION FOR EXTENSION OF DEADLINE
TO FILE APPELLANTS’ REPLY BRIEF DUE TO HEALTH REASONS
OF APPELLANTS’ ATTORNEY                                                                        Page 2
Lau.RdrRplyBrfExt3.Mtn
granted a thirty (30) day extension until January 8, 2016 of the December 9, 2015 deadline for

Appellants to file Appellants’ Reply Brief in the above-referenced matter and that Appellants be

granted such other and further relief to which they may be justly entitled.

                                              Respectfully submitted,


                                              /s/ Baltasar D. Cruz
                                              Baltasar D. Cruz
                                              Texas Bar No. 05196150
                                              P.O. Box 600823
                                              Dallas, Texas 75360
                                              Telephone: (214) 369-9058
                                              Telecopier: (732) 875-0792
                                              e-mail: BaltasarDCruz@aol.com
                                              COUNSEL FOR APPELLANTS
                                              STEVEN E. LAU, TRUSTEE OF THE STEVEN
                                              E. LAU TRUST, STEVEN E. LAU,
                                              INDIVIDUALLY, and KEN NORRIS

                                CERTIFICATE OF CONFERENCE

       I certify that I have conferred with opposing counsel regarding the merits of this motion
and have confirmed that they are unopposed to this motion.


                                              /s/ Baltasar D. Cruz
                                              Baltasar D. Cruz

                                  CERTIFICATE OF SERVICE

        I certify that on this, the 7th day of December, 2015, a complete and accurate copy of this
document was electronically served upon the following attorneys, whom jointly represent
Appellees Eddie Corbitt and James Reeder, by means of transmission to their respective
electronic filing service providers, in compliance with rule 9.5(b)(1) of the Texas Rules of
Appellate Procedure:

          Mark L. Taylor
          Peyton Healey
          POWERS TAYLOR LLP
          8150 North Central Expressway, Suite 1575
          Dallas, TX 75206

          Mr. Zachary M. Groover
          Groover Hamilton, LLP
          555 Republic Dr., Suite 200
          Plano, TX 75074
                                                      /s/ Baltasar D. Cruz
                                                      Baltasar D. Cruz

APPELLANTS’ UNOPPOSED THIRD MOTION FOR EXTENSION OF DEADLINE
TO FILE APPELLANTS’ REPLY BRIEF DUE TO HEALTH REASONS
OF APPELLANTS’ ATTORNEY                                                                     Page 3
Lau.RdrRplyBrfExt3.Mtn